DETAILED ACTION 
Claims 72 and 75-91, submitted on May 29, 2020, are pending in the application.  Claims 75-76 and 83-85 are withdrawn.  Claims 72, 77, 79-81, and 86-91 are rejected for the reasons set forth below.  No claim is allowed, although claims 78 and 82 would be allowable if rewritten in independent form.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter 
Claims 78 and 82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions 
The requirement for restriction in the prior communication (see the action mailed on June 7, 2022 at pp. 3-4) is hereby withdrawn.  Applicant’s traversal of the requirement is there-fore moot.  The requirement for election of either autoimmune hepatitis or primary biliary cholangitis is likewise withdrawn.  
Applicant’s election without traverse of CX3CL1 in the response submitted on August 3, 2022 as the species for initial examination is acknowledged.  Claims 75-76 and 83-85 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  During the search of the prior art, certain references that relate to other cytokines, i.e., CXCL9 instead of CX3CL1, were identified.  In the interest of compact prosecution, those references have been applied against the claims as discussed below.  The prior art search, however, has not been extended unnecessarily to cover all nonelected species, and the requirement for a species election is not withdrawn.  See MPEP1 803.02.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 72, 77, 79, and 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (Dig. Dis. Sci. 2013;58(10):3037-43).  
Harada (cited in applicant’s IDS2) discloses a study in which levels of serum CX3CL1, referred to as “fractalkine,” were elevated in patients with primary biliary cirrhosis (PBC) and that CX3CL1 levels were “closely correlated with the effect of therapy, indicating that [CX3CL1] plays a role in the pathogenesis of initial cholangitis in early stage PBC and consequent chronic cholan-gitis” (Abstract).  Patients who had elevated CX3CL1, i.e., greater than 5 mg/mL, and were treated with ursodeoxycholic acid (UDCA) responded well to therapy (see Fig. 4 at p. 3042 and the discussion thereof).  Although the study described in the reference was observational in nature, i.e., CX3CL1 levels were measured in while treating with UDCA, it nevertheless would have been apparent to the skilled artisan that the measurement of serum CX3CL1 would have been useful for making clinical decisions about continued therapy.  Harada states that there is “a correlation between serum fractalkine levels and response to UDCA” (p. 3042).  It would have been the natural motivation of the skilled artisan to use this correlation when making clinical decisions; indeed, it is routine in the practice of clinical medicine to use this kind of information for planning, prognosis, and diagnostic purposes.  The examiner therefore finds the subject matter of the instant claims (especially claim 88) to be a matter of common sense.  
Claims 80-81 and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Czaja (Expert Opin. Drug. Saf. 2008;7(3):319-33) in view of Li (Zhonghua Gan Zang Bing Za Zhi 2013;21(4):299-303).  
Czaja discloses that “[p]rednisone alone or in combination with azathioprine is the estab-lished treatment of severe autoimmune hepatitis” (p. 319), although these two drugs have several undesirable side effects (pp. 320-22).  “The complications of drug therapy in autoimmune hepatitis can be prevented or reduced by selecting patients who will benefit most from treat-ment” (p. 325).  “Better guidance in dosing individual patients with autoimmune hepatitis is greatly needed and achievable” (p. 328).  
The difference between the prior art and the claims at issue is that Czaja does not specif-ically disclose using CXCL9 to select patients for treatment or to monitor their medical care.  
Li,3 however, discloses a study that compared serum levels of CXCL9 in patients with autoimmune hepatitis and healthy controls and concluded that this chemokine was significantly higher in AIH patients when compared to healthy controls.  
It would have been prima facie obvious to one of skill in the art as of the effective filing date to use CXCL9 as taught by Li when practicing the therapy of Czaja and thereby arrive at subject matter within the scope of the instant claims.  One would have found it desirable to minimize the known (Czaja) side-effects of prednisone and azathioprine when treating AIH, whereas CXCL9 was known (Li) to be a useful clinical indicator of disease.  Collecting and using laboratory information about patients in this manner is routine and conventional in the practice of clinical medicine.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
November 28, 2022 


    
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019].  
        2 See the information disclosure statement (IDS) submitted on June 18, 2020.  
        3 Original in Chinese.  English-language abstract provided with this communication.